Exhibit 10.2
 
 
 
F.B. Culley Coal Supply Agreement Amendment No. 2


CONFIDENTIAL PORTIONS OMITTED
 
LEGEND:
[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

This Amendment to the January 1, 2009 F.B. Culley Coal Supply Agreement between
Vectren Fuels (VF), Inc. and Vectren Power Supply (VPS) evidences as follows:
 
WHEREAS, VPS annually buys 1.12 million tons of coal from VF to supply F.B.
Culley under a contract entered into effective January 1, 2009 and having a term
ending December 31, 2014; and
 
WHEREAS, the Culley Contract has entered its price re-negotiation period
pursuant to section 4.4;
 
Now, therefore, the parties agree to amend the Culley Contract as follows:
 
1.           Under section 3.1 of the contract, in 2012 VPS shall purchase
monthly incremental requirements in a quantity it shall determine and
communicate to VF thirty (30) days in advance of the delivery month, with no
commitment to procure any coal in 2012; in 2013, 2014 and 2015, VPS shall
purchase 1,000,000 tons of coal from VPS; all other terms of section 3.1
including the 15% tonnage option shall remain effective.
 
2.           Under section 4.1, the FOB Mine prices for 2012 - 2015 are [**].
 
3.           Section 1.1 is amended to provide that the source of the coal shall
be the Oaktown Mine, unless the parties mutually agree to an alternative source.
 
4.           Exhibit A is amended to provide for a monthly weighted average of
chlorine of .10% and .06ug/g of mercury.  To the extent coal is shipped in
excess of this specification, VPS may reject such shipments.
 
5.           No other terms of the Culley Contract have been modified by this
Amendment.
 
WHEREFORE, the parties have caused this Amendment to be effective as of October
31, 2011.
 
 
Vectren Power Supply
 
Vectren Fuels
                   
By
Wayne Games
 
By
Randy L. Beck
                   
Its
VP – Power Supply
 
Its
President




--------------------------------------------------------------------------------